Weltner, Justice.
The mother of a minor child was granted an appeal from the order of the superior court awarding permanent custody of the child to the father. After a temporary custody hearing, the trial court directed the Department of Family & Children Services to conduct an inquiry into the circumstances of the parties, as authorized by OCGA § 19-9-4 (a). Upon receipt of the report, the court made its award of permanent custody, but failed to grant the mother’s request to examine the report.
OCGA § 19-9-4 (a) also provides, in part: “Any report made at the direction of the court shall be made available to either or both parties for a reasonable period of time prior to the proceedings at which any temporary or permanent custody is to be determined.”
We view this provision as mandatory. See also McNabb v. Carver, 242 Ga. 526 (250 SE2d 447) (1978). Failure to comply therewith, as specifically requested by the mother, requires that the judgment of the trial court be reversed, and that the case be remanded for further proceedings.

Judgment reversed.


All the Justices concur, except Marshall, P. J., who dissents.